Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dunte Elair Rose appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Rose, No. 5:13-cr-00030-MFU-4 (W.D. Va. Jan. 19, 2016); see United States v. Brown, 653 F.3d 337, 340 (4th Cir. 2011). We dispense with oral argument because the facts and legal con*824tentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED